Citation Nr: 1737731	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  07-29 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a disability of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for meralgia paresthetica of the left leg. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis, prior to October 18, 2011.

4. Entitlement to a TDIU rating, to include on an extraschedular basis, from October 18, 2011.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968 and August
1969 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran testified at a travel board hearing before a Veterans Law Judge who has since retired from the Board.  A copy of the hearing transcript is of record.  

In a March 2011 decision, the Board found that the criteria for the assignment of a 20 percent disability rating for service-connected lumbar strain with degenerative disc disease had been met prior to the June 16, 2008, effective date assigned by the RO.  The Board also denied a claim for a TDIU and granted an initial compensable disability rating of 10 percent for a service-connected meralgia paresthetica of the left lower extremity.  In an April 2011 rating decision, the RO assigned an earlier effective date of October 25, 2004, for the assignment of a 20 percent rating for service-connected lumbar strain with degenerative disc disease.  

The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (the "Court").  In July 2012, the Court issued a decision that vacated the Board's March 2011 decision insofar as it denied a disability rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease, and denied a TDIU rating.  Those matters were remanded to the Board for further proceedings consistent with the Court's July 2012 decision.

The appeal was subsequently remanded in May 2013 to afford the Veteran an opportunity for another Board hearing per his request, however, the Veteran later withdrew that request and the case was sent back to the Board.  In March 2014, the Board remanded the appeal for, among other things, a new examination of the Veteran's lumbar spine.  

All issues, except the issues of entitlement to a TDIU rating prior to, and from, October 18, 2011, are again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

Prior to October 18, 2011, the evidence of record does not show that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment.

From October 18, 2011, and resolving all reasonable doubt in favor of the Veteran, the evidence of record indicates that the Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating, prior to October 18, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).

2.  The criteria for a TDIU rating, from October 18, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

VA satisfied the duty to notify when it provided adequate notice through letters provided to the veteran in February 2005 and December 2014.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records and his VA medical records.  The Board also provided the Veteran with a hearing in December 2010. 

VA afforded the Veteran VA examinations in November 2010 and July 2015 which, among other issues, comment on the effect of his service-connected disabilities on his employability.  The Board finds these reports adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  See 38 C.F.R. § 3.340(a)(2). 

A TDIU rating may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  See Id.  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)").  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

When a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), as is the case here, rating boards should refer to the Director of the Compensation and Pension Service (the "Director") for extraschedular consideration all cases where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The Board must evaluate whether the Veteran's case, apart from any non-service-connected conditions and advancing age, justifies a TDIU rating.  See 38 C.F.R. §§ 3.341(a), 4.19.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

Generally, the Board does not assign an extraschedular evaluation in the first instance under § 4.16(b).  The Board typically adjudicates whether a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In such cases, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of the Compensation and Pension Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  The Board generally has jurisdiction to decide the TDIU claim on the merits when it returns from the Director.


III.  Facts and Analysis

During the period on appeal, the Veteran has suffered from the following service-connected disabilities: anxiety disorder, rated as 30 percent disabling; lumbar strain with degenerative disc disease, rated as 20 percent disabling; meralgia paresthetica of the left leg, rated as 10 percent disabling; plantar warts and a history of upper gastrointestinal bleeding, each rated as 0 percent disabling.  The Veteran's combined service-connected disability rating is 50 percent, and the Veteran has not met the schedular requirements for a TDIU rating during the period on appeal.  See 38 C.F.R. §§ 4.16(a), 4.25. 

VA examinations performed in November 2010 and July 2015 to assess the severity of the Veteran's disability of the lumbar spine contain opinions stating that the Veteran would "be better suited for light sedentary type employment," and, in July 2015, that he can no longer perform manual labor.  The July 2015 VA examination also notes that the Veteran has no "clerical skills," and that he has primarily performed manual labor during his career.  The Veteran's February 2005 and December 2014 applications for TDIU indicate that he does not possess formal post-secondary education, and that he has not worked on a full-time basis since 2008.  It appears that the Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.  See Thun, 22 Vet. App. at 111.  Given these facts, the Board is inclined to grant extraschedular TDIU, in part, to avoid further delay.  See id.

As previously noted by the Board in its March 2011 decision discussing the Veteran's claim for TDIU, VA treatment records indicate the Veteran lost a job at the end of June 2004, however they also show that he started a new job less than a month later.  It does not appear that Veteran was unemployed for any significant period of time, and, as previously stated, his ability to find new employment in the same field within a short amount of time speaks against a finding that he was unable to obtain employment during that time period.  The Board also notes the Veteran's February 2005 TDIU application, which indicates that he worked approximately 38 to 40 hours per week at wages that would place him above the poverty line.  

The Veteran's prior reports indicate that he reduced his workweek to three days per week as a result of his disabilities.  The record contains several discussions of the Veteran's work hours.  He stated, "I'm on my feet 10 [hour] days sometimes," in an August 2008 statement, and, during a December 2010 hearing before the Board, that he worked 12 hours or more (by way of an example Saturday workday).  [These statements are consistent with reports contained in a June 2007 VA treatment record, where the Veteran stated that he worked 130 hours in 12 days.]  An April 2009 VA treatment record indicates that the Veteran reduced his work hours to two days per week.  

The Board notes that in a June 2010 statement, the Veteran reported missing approximately 80 hours of work in a year due to his service connected disabilities.  At a VA examination conducted in November 2010, the Veteran reported that he missed one day of work (though it is unclear when this missed day of work occurred).  

The record does not appear to contain the exact date of when the Veteran last worked on a part-time basis.  An October 18, 2011, VA treatment record indicates that the Veteran retired from part-time work.  As stated, evidence of record prior to that, including testimony given during a December 2010 hearing before the Board, indicates that he worked approximately two to three days a week starting in or about 2008, and that he began to receive social security benefits as a result of his age.  The Board notes that VA has attempted to obtain information concerning the Veteran's part-time work, and that the Veteran's December 2014 and May 2016 applications for TDIU do not discuss the Veteran's part-time work. 

Given these facts, the Board has determined that consideration of the Veteran's extraschedular TDIU claim in the first instance under § 4.16(b) is appropriate.  

There are several reasons for this determination.  This case has been on (formal) appeal since September 2006.  This case has also been before the Court on one occasion, and has been before the Board on three prior occasions.  Moreover, the critical regulation in this case, 38 C.F.R. § 4.16(b), merely states that rating boards "should" refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  The term "should" is permissive, not mandatory.  It suggests that the Board may choose when to refer cases in relation to the potential prejudice caused to a veteran.  The holding of Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), is also instructive.  

After weighing the medical and lay evidence of record, and awarding the Veteran the benefit of the doubt, the Board finds that the criteria for awarding a TDIU on an extraschedular basis are met, from October 18, 2011.  

The Board declines to refer the remaining period on appeal to the Director of the Compensation and Pension Service.  As stated, the Veteran's February 2005 TDIU application suggest that the Veteran did not engage in marginal employment prior to working part-time.  Moreover, the evidence of record does not indicate that the Veteran engaged in marginal employment during the period in which he worked part-time.  Though it appears that the Veteran worked two to three days per week during the period on appeal, starting in or about some time in 2008, the record, including statements provided by the Veteran, suggest that the Veteran worked ten (and more than twelve hours) per day during the period in which he worked on a part-time basis.  And though the November 2010 VA examination concluded that the Veteran would be "better suited for light sedentary type employment," the examination report did not address whether the Veteran engaged in marginal employment and did not discuss the adequacy of the work performed by the Veteran.  In absence of evidence to the contrary, and given VA's numerous attempts to obtain information regarding the Veteran's part-time employment, the Board cannot conclude that the Veteran engaged in marginal employment during the period in which he worked on a part-time basis and declines to refer the claim for extraschedular consideration.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  


ORDER

An award of TDIU is granted from October 18, 2011, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran should be afforded a new VA examination that accurately evaluates the current severity of his service-connected disability of the lumbar spine, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  As the Veteran's meralgia paresthetica of the left leg stems from his disability of the lumbar spine, the Board finds that it is inextricably intertwined with the issue of entitlement to an initial rating in excess of 20 percent for a disability of the lumbar spine, and a final decision on the issue cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The record indicates that the Veteran continues to seek treatment through VA, but it does not appear that recent treatment records have been associated with his claims file.  VA should seek any VA treatment records not already associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate medical professional to determine the current severity of his disability of the lumbar spine.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S THORACOLUMBAR SPINE IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, AND SHOULD DISCUSS ANY NEUROLOGICAL OR RELATED SYMPTOMS ASSOCIATED WITH THE VETERAN'S DISABILITY OF THE LUMBAR SPINE.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


